DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/14/2021 has been entered.
 Status of the Claims
With this office action, currently claims 1, 2, 4, 6, 8-12, 14, 16, and 18-20 are pending and the following list summarizes their status:
Claims 1, 11, 12, 14, 16, and 18-20 have been amended
Claims 3, 5, 7, 13, 15, and 17 have been cancelled
Claims 11, 14, 16, 18-20 are objected to
Claims 1, 2, 4, 6, 8-12, 14, 16, and 18-20 are rejected under 35 U.S.C. § 112
Claims 1, 2, 4, 6, 8-12, 14, 16, and 18-20 are rejected under 35 U.S.C. § 103
Claim Objections
Claims 11, 14, 16, 18-20 are objected to because of the following informalities: the word “operation” should be “operations” because there are multiple operations recited for the processing device to perform.  Appropriate correction is required.
Claims 1 and 11 are objected to because of the following informalities: the preamble does not specify that the patient is a patient that would be in need of treatment for Parkinson’s disease which is what the system and method are designed for.  Appropriate correction is required.
Claims 1 and 11 are objected to because of the following informalities: the claim does not make it clear that the determining of treatment steps, guidelines, and protocols are for the patient in need of treatment for Parkinson’s disease.  Appropriate correction is required.
Claims 1 and 11 are objected to because of the following informalities: the claim does not make it clear that the transforming of data for a health care provider is a health care provider of the patient in need of treatment for Parkinson’s disease.  Appropriate correction is required.
Response to Arguments Regarding Claim Objections
Applicant’s arguments, see page 7, filed 05/03/2021, with respect to the objections to claims 1 and 12 have been fully considered and are persuasive. Therefore these objections have been removed. However, claim 11 retains the issue previously recited as in claim 12 and which appears in the amended claim language of dependent claims. Therefore, these claims are currently objected to. 
The following are newly applied rejections:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 6, 8-12, 14, 16, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 11 recite the limitation of analyzing passive and active data to yield analyzed data. This limitation in its broadest reasonable interpretation can mean any kind of analysis. The Applicant’s disclosure provides support for a ranked analysis of the data using a machine learning algorithm that would be used for diagnostic purposes which is a type of exploratory analysis. However, the Applicant’s disclosure does not provide support for other types of analysis such as Descriptive Analysis, Inferential Analysis, Predictive Analysis, Causal Analysis, or Mechanistic Analysis. Given that the claim language can cover these types of analysis as well as that covered in the Applicant’s disclosure, the Applicant’s disclosure lacks support for the claimed limitation.
Any claim rejected in this section and not explicitly mentioned above is rejected for depending from a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Regarding claims 1 and 11, the claims recite the limitation of determining treatment steps, guidelines, and protocols. However, the claim recites two was for determining these things with one being the analyzed data and the other being a combination of information from MDS-UPDRS and other sources. It is not clear which of these should produce the claimed steps, guidelines, and protocols or if it is a combination of them.
Regarding claims 1 and 11, the claims recite the limitation of determining treatment steps, guidelines, and protocols based on the analyzed data. It is unclear what form the analyzed data is in such that the determination can be based on it. It is further unclear what based on the analyzed data means in this context. This results in indefiniteness for the steps, guidelines, and protocols because the result may vary depending on the form of the analyzed data and how a determination is based on it.
Regarding claims 1 and 11, the claims recite the limitation of transforming the passive, active, and analyzed data into visual representations. It is unclear what the visual representations are or how to perform the transformation in this case because even a display or a printout of the data is a visual representation which merely requires an output and not a transformation. The visual representations according to figure 11 of the Applicant’s disclosure appear to be graphs of timelines of the patient’s data as it pertains to Parkinson’s disease, however, the claim language does not make it clear that this is the level of transformation that is to be performed.

Any claims rejected in this section and not specifically mentioned above are rejected for depending from a rejected base claim.
Response to Arguments Regarding Claim Rejections Under 35 USC § 112
Applicant’s arguments, see page 7-8, filed 05/03/2021, with respect to the indefiniteness rejections and improper dependency rejections of the claims have been fully considered and are persuasive because the amendments overcome the issues addressed. However, new issues have been noted in this action due to amended claim language. 
Response to Arguments Regarding Claim Rejections Under 35 USC § 101
Applicant’s arguments, see pages 8-11, filed 05/03/2021, with respect to the nonstatutory subject matter rejections of claims 11-14, 16, and 18-20 have been fully considered and are persuasive because Claim 11 was amended to include providing treatment steps to a patient which are determined based on the analysis of the active and passive data. Such a limitation incorporates an action necessitated by the Abstract Idea itself and is sufficient to amount to a practical application. 
The following is a maintained/modified rejection with modifications necessitated by amendment:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6, 8-12, 14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhan et al. (“High frequency remote monitoring…”) in view of Kording et al. (US 20130041290 A1) and Yoon et al. (US 20120082656 A1).
Regarding claims 1 and 11, Zhan et al. discloses a method for and a system comprising a smart device comprising sensors; a processor configured to execute a non-transitory computer readable medium for Parkinson's disease (PD) monitoring and intervention for a patient comprising: collecting (pages 2-3 methods section first and second paragraphs), wherein active data includes data obtained from the patient performing tests prompted by the application including tests of gait, voice, screen tapping, and posture (page 3 table 1 and methods section active tests subsection) and passive data includes information collected by the application via features of the smartphone in the background of operation of the smartphone (page 3 and methods section passive tests subsection); analyzing the passive and active data to yield data using a processing device configured with processor executable instructions to perform the analysis (fig. 5; statistics are an analysis of the data and the graphs shown are data made by a computer); transforming the passive and active data into visual representations for a health care provider using the processing device configured with processor executable instructions to perform the transformation (page 11 multi-level visualization section; active and passive detailed sensor data is displayed in data plots and timelines); 
Zhan et al. further discloses that future efforts could include the ability to provide near real-time feedback to participants on their performance to enable them to have more control over their condition (last paragraph of V. DISCUSSION). However, Zhan et al. does not explicitly disclose actually determining treatment steps, guidelines, and protocols based on the analyzed data using a processing device and then providing updates, reminders, and treatment steps to the patient via the smartphone. Kording et al. teaches a system using a mobile device to evaluate patients with diseases such as Parkinson’s disease ([0071]) that can determine treatment steps, guidelines, and protocols by recommending changes in medication or drug dosage based on movements in the relevant data ([0120]). The system of Kording et al. can also periodically remind a patient to take medication ([0129]) or update the patient as to when medication is needed by directing the patient to take prescribed medication when indicated by features of the data ([0129]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the method and 
Zhan et al. in view of Kording et al. discloses suggesting treatment steps to the patient based on the data obtained by the system ([0129]). However, Zhan et al. in view of Kording et al. does not explicitly disclose a method of treating a patient using a Unified Parkinson's Disease Rating Scale in combination with other sources of treatment information. Yoon et al. teaches a method for treating degenerative brain disease wherein the treatment steps, guidelines, and protocols are based on a combination of information from a Movement Disorder Society-Unified Parkinson's Disease Rating Scale (MDS-UPDRS) ([0116]-[0119] the rating scale was combined with the procedure for analyzing the change in patient’s symptoms) and other sources of treatment information ([0007] the studies about the effects of bee venom are other sources that guided the research), which is distinctly advantageous in that it provides a method of evaluating patients for improvement using a well-known and established standard. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the method and system of Zhan et al. in view of Kording et al. to include a combination of (MDS-UPDRS) and other sources of treatment information as taught by Yoon et al. as a combination of known prior art elements in the same field of Parkinson’s disease treatment to yield the predictable result of providing a method of evaluating patients for improvement using a well-known and established standard.
Regarding claim 2 and 12, Zhan et al. discloses a method and system wherein passive data further comprises data from accelerometers, inertial sensors, GPS, WiFi, and phone usage (page 3 and methods section passive tests subsection).
 via the smartphone (Kording et al. [0129]).
Regarding claim 6 and 16, Zhan et al. discloses a method and system wherein the processing device is further configured to perform operation comprising transmitting the visual representations of the data to the healthcare provider (page 11 HIPAA-Compliant Security section; the method has data transmission security).
Regarding claim 8 and 18, Zhan et al. discloses a method and system wherein the processing device is further configured to perform operation comprising transmitting advice from the health care provider to the patient (fig. 1 shows a closed loop system with information from the health care provider transmitted to the patient via tele-intervention).
Regarding claim 9 and 19, Zhan et al. discloses a method and system wherein the processing device is further configured to perform operation comprising adjusting patient medication dosage based on the analysis of passive and active data (fig. 1 shows a physician updating medication regimens based on the data received).
Regarding claim 10 and 20, Zhan et al. discloses a method and system wherein the processing device is further configured to perform operation comprising analyzing the passive and active data with a rank-based machine learning algorithm (Abstract Methods section; a random forest classifier is a rank-based machine learning algorithm).
Response to Arguments Regarding Rejections Under 35 USC § 103
Applicant’s arguments, see pages 11-13, filed 05/03/2021, with respect to the prior art rejections of claims 1, 2, 4, 6, 8-12, 14, 16, and 18-20 have been fully considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The arguments 
Regarding Applicant’s arguments at the end of the first paragraph on page 12 that Kording teaches away from the newly amended claim limitation, the examiner disagrees. Kording in paragraph [0120] teaches that the analysis module may determine a surrogate biomarker that represents a change in a severity of Parkinson’s disease, but does not specify that this could be a rating using a unified rating scale. The lack of specifics does not teach away from the limitation.
	Furthermore, the Applicant argues in the last paragraph of page 12 that Kording is actually directed to a surrogate biomarker that represents recommended changes in medication, the examiner disagrees. The surrogate biomarker of Kording is analyzed data from sensors as explained in paragraph [0062] which represents a potential diagnosis of Parkinson’s disease as stated in paragraph [0120] and another surrogate biomarker produced by the analysis module may recommend changes in medication as stated in paragraph [0120] which is clearly shown in paragraph [0129] where it states that the reminders are based on data from one or more surrogate biomarkers, which is what the previous office action cites.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES STEWART STAMBAUGH III whose telephone number is (571)272-3904.  The examiner can normally be reached on Monday - Thursday: 0730 - 1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.S./Examiner, Art Unit 3791                                                                                                                                                                                                        
/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791